Title: Draft of a Treaty with Spain, [ca. December 1810]
From: Madison, James
To: 


        
          [ca. December 1810]
        
        
          Convention between the United States of America & the king of Spain.
          The President of the united States of America & his most Catholic Majesty the King of Spain in Consequence of the treaty which has been this day Signed between A. B. Charged with the affairs of the American Legation near the Government of France on the part of the United States & by. C. D. on the part of his Most Catholic Majesty the King of Spain and desiring to regulate definitively every thing that has relation to that treaty have agreed to the following articles—
          1st: His Most Catholic Majesty the King of Spain having granted to. E. F. his heirs & assigns Seven millions of acres of land with the right to locate Six millions, five hundred thousand acres, thereof in any place between the River del Norte or Bravo, & the river Sabine & the remaining five hundred thousand acres thereof in any part of the Floridas, East of the River Perdido Saving & excepting the island of Amelia—
          And his Majesty having in like manner made a further grant to the said E. F. to his heirs & assigns of twenty five millions of acres of lands with the right to locate the whole thereof in any place or places between the rivers del Norte & the Sabine not to the north of the 34°: of north latitude provided, that no location in virtue of either of these grants shall be made of a less quantity than five thousand acres or on lands already improved or lawfully located—the United states promise & agree to ratify & Confirm Said grants & to issue their warrants within Six months after the

ratification of this Convention by the United States and as much Sooner as possible—to the said E. F. or to his assigns for the complete location thereof—each warrant to be for five thousand acres of land and for the grant of Seven millions of acres to be numbered from. 1. to 1,400 and for the grant of twenty five millions of acres to be numbered from 1. to 5,000 & each of these warrants shall give to the holder thereof a right to the five thousand acres mentioned therein & be transferable from one holder to another by indorsment without guaranty—
          2d: The expense of Surveying the land to be located under either of the grants aforesaid shall be borne & defrayed by the grantee or his assigns and the returns of the Surveyors shall be transmitted to the Secretary of the Treasury of the United States under whose inspection a lottery shall be drawn to determine the location of each warrant & immediately thereafter the Government of the United States shall issue patents in the usual form to be applied to their Correspondent numbers as determined by the lottery aforesaid.
          3. The United States agree to loan to the Said E. F. one million of Dollars in a stock bearing an interest of Six per Cent per annum to be paid half yearly at the treasury of the United States, the Said stock to be issued immediately after the ratification of this Convention by the United States, & to be redeemable in fifteen years thereafter, the amount of this loan & the interest thereon to be reimbursed to the United States from the first Sales of any part of the tract of land which may be located under the grant of twenty five million of acres—it being distinctly understood that for the payment of this stock with the interest that may grow due thereon, in manner & form aforesaid one half of the warrants, or the patents for which they may be exchanged shall remain in the possession of the secretary of the treasury of the United States until the whole of the said payment be fully made & Completed, provided nevertheless that nothing herein contained shall be Construed to render the Said grantee personally liable for the payment of any part of this loan or the interest that may grow due thereon—
          4. It is mutually agreed between the Contracting parties that the United States shall have full right & authority to grant & locate after the expiration of two years from the issuing of the warrants above described any vacant lands in East Florida that shall not have been previously located under the grant of Seven millions of acres above named and also full right & authority to grant & locate any vacant lands between the rivers del norte & Sabine after the expiration of five years from the issuing of the warrants aforesaid which Shall not have been previously located under either of the grants mentioned in this Convention—It being fully understood and agreed that nothing contained in this Convention shall be construed to impair the right of the United States to grant & locate, immediately

after its ratification, any lands laying between the rivers del norte & Sabine to the north of the 34°: of north latitude.
          The President &a.
          Whereas &a:
          Art. 1. It is settled & agreed that the line dividing the Spanish Territories in South America from the Territory of the United States, Shall begin at the mouth of the Rio del norte in the Gulph of Mexico, & proceed by right bank of Said river to the mouth of the Rio Puerio in lat. 30°: 8’ north as laid down in the Chart of Humboldt, thence due north to the fortieth degree of north lat: thence in a straight Course to the most Southerly Source of the Missouri, thence in a straight Course to the most Southerly Source of the river Columbia & thence following the left bank of Said river to the Pacific Ocean in 46°: north lat:
          Art. 2. All the territory laying north of this line or between it & the atlantic Ocean & bounded South by the Gulph of Mexico & the Straights of Florida to be possessed & enjoyed for ever in full Sovereignty by the United States, with all its rights & appurtenances, whether the Said territory has been before the date hereof ceded to the United States or not—or whether it has been supposed heretofore to have been included in the limits of Louisiana & East & West Florida or not—the king of Spain hereby solemnly renouncing in favor of the United States all right & title both of domain & Sovereignty to Every part & parcel of Said territory—
          Art. 3. /. As rights & appurtenances of the territory above Described are to be Considered all the islands adjacent thereto belonging either to Louisiana, the Floridas or any other district of Said territory—as well as all public lots & squares, vacant lands, & all public buildings, fortifications, barracks & other edifices which are not private property. The archives, papers & documents relative to the domain & Sovereignty of Said territory or any part thereof which have not already Come to the United States in execution of their treaty of the 30th: April 1803 with France, shall be delivered by the officers of Spain in whose hands they remain to any agent or agents whom the President of the United States may appoint to recieve them—
          Art. 4th: The United States shall have a right immediately after the ratification of this treaty to take full & complete possession of every part & portion of Said territory of which they are not already possessed & all the military posts now Commanded by the Officers of Spain within Said territory shall be surrendered & delivered over to any officer or Officers whom the President of the United States may authorize to recieve them—
          Art. 5. All grants of land made within the territory aforesaid by the Government of Spain or in its’ name or under colour of its authority Since the treaty concluded between France & Spain at St. Ildephonso on the

first of October 1800 shall be & are hereby declared to be null & void—& the lands described in Such grants shall belong in full property to the United States, the Same as if Such grants had never been made whether the districts in which Such land lays was Supposed to be ceded by the Said treaty of St. Idelphonso or not—Save & except Such grants of land only as are specified in the Convention of this date entered into by the Contracting parties—
          Art. 6. The inhabitants of the territory above described shall be entitled to the benefit of all the provisions Contained in the 3d. article of the treaty Concluded at Paris between the United States & the French Republic whether they dwell within the limits of the territory Supposed to be ceded by that treaty or not—
          Art. 7: The particular Convention Signed this day by the Contracting parties respectively having relation to Certain grants of land made by Spain and excepted in the 5th: article of the present treaty and also to a loan to the grantees of that land, is approved and to have its execution in the same manner as if it had been inserted in the present treaty & it shall be ratified in the same form, and at the same Time so that the one shall not be ratified without the other.
          Art. 8—
          The present treaty shall be ratified & approved by his Catholic Majesty & the President of the United States, & the ratifications shall be exchanged in good & due form in the Space of Six months from this day, or sooner if possible. /.
        
      